When defendants became the owner of the corner, or northerly, lot in 1931, that lot was subject to an easement of record in favor of the adjoining premises on the south, later (1937) acquired by plaintiff, which easement was for the use by the southerly premises of an eight-foot wide strip across the westerly end of the northerly, or corner, lot. In 1932, between the time of the acquisition by defendants of the northerly lot and the acquisition by plaintiff of the southerly lot, the then owner of the latter conveyed to defendants *Page 255 
a strip of undetermined size, lying between the two lots but reserved from that strip an easement four feet wide, over the strip. When the grantor in the deed last above mentioned conveyed the southerly lot to plaintiff in 1937, the conveyance expressly included the (eight-foot) right of way across the corner lot, described in the first sentence hereof. There is no evidence of any sort that the grantor in the 1932 deed (of the parcel of undetermined size lying between the two lots) intended by reserving a four-foot right of way only over that strip of undetermined size, to abandon or extinguish, or in any way affect, the already existing eight-foot easement over the corner lot. The only possible bases for a claim of abandonment of the eight-foot easement are a supposed inconsistency between a four-foot easement over one strip and an eight-foot easement over the adjoining strip, also a remark by the 1932 grantor, that he was reserving the four-foot way "to get the garbage out." Those matters, at most, could no more than raise a question of fact as to whether there ever was any intention to destroy the eight-foot easement, or reduce it to four feet. The fact that in the latest deed (to plaintiff) the existing eight-foot easement was specifically conveyed, is certainly strong evidence against the idea of any abandonment thereof. In any event both courts below made findings to the effect that there never was any such extinguishment or abandonment, and we are bound by those findings.
The judgment should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, FULD and BROMLEY, JJ., concur in PerCuriam opinion; DESMOND, J., dissents in separate opinion in which CONWAY and DYE, JJ., concur.
Judgments reversed, etc.